Exhibit THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE CROWDGATHER, INC. CONVERTIBLE PROMISSORY NOTE $500,000 Woodland Hills, California Dated as of July 8, 2008 CrowdGather, Inc., a Nevada corporation (the “Company”), for value received, hereby promises to pay toSmart Goal Investment Limited (“Holder”), the sum of Five Hundred Thousand Dollars ($500,000) on the terms and conditions set forth in this Convertible Promissory Note (“Note”).Payment for all amounts due hereunder shall be made by mail to the registered address of Holder. The following is a statement of the rights of Holder of this Note and the conditions to which this Note is subject, and to which Holder hereof, by the acceptance of this Note, agrees: 1.Maturity.The principal hereof and any unpaid accrued interest hereon, as set forth below, shall be due and payable on the earlier to occur of:(i) July 8, 2009 (“Maturity Date”); and (ii) when declared due and payable by Holder upon the occurrence of an Event of Default (as defined below). 2.Interest.This Note shall accrue interest on the principal at a rate of eight percent (8%) per annum (the “Interest Rate”).Interest shall be calculated on the basis of a 360-day year for the actual number of days elapsed.Interest accruing on this Note shall be subject to mandatory conversion as provided in Section 5 below, except that upon an occurrence of an Event of Default, the Company shall be obligated to pay the interest due on this Note by delivering to Holder cash equal to the outstanding principal amount of the Note plus any due and unpaid interest.If there occurs an acceleration or prepayment of the Note prior to the Maturity Date in accordance with the terms hereof, all interest due and payable at such time on the principal amount due shall be paid in full.All payments hereunder are to be applied first to reasonable costs and fees referred to herein, second to the payment of accrued interest, and the remaining balance to the payment of principal. 3.Events of Default.If any of the events specified in this Section 3 shall occur (herein individually referred to as an “Event of Default”), Holder may, so long as such condition exists, declare the entire principal and unpaid accrued interest hereon immediately due and payable, by notice in writing to the Company: 1 (a)Default in the payment of the principal or unpaid accrued interest of this Note when due and payable; or (b)The institution by the Company of proceedings to be adjudicated as bankrupt or insolvent, or the consent by it to institution of bankruptcy or insolvency proceedings against it or the filing by it of a petition or answer or consent seeking reorganization or release under the Federal Bankruptcy Act, or any other applicable Federal or state law, or the consent by it to the filing of any such petition or the appointment of a receiver, liquidator, assignee, trustee or other similar official of the Company, or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the taking of corporate action by the Company in furtherance of any such action; or (c)If, within 60 calendar days after the commencement of an action against the Company, without the consent or acquiescence of the Company (and service of process in connection therewith on the Company) seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar relief under any present or future statute, law or regulation, such action shall not have been resolved in favor of the Company or all orders or proceedings thereunder affecting the operations or the business of the Company stayed, or if the stay of any such order or proceeding shall thereafter be set aside, or if, within 60 calendar days after the appointment without the consent or acquiescence of the Company of any trustee, receiver or liquidator of the Company or of all or any substantial part of the properties of the Company, such appointment shall not have been vacated. 4.Holder’s Rights Upon Event of Default.Upon the occurrence and continuance of any Event of Default, Holder in his sole and absolute discretion shall have the right to: (i)convert all of the principal amount and unpaid accrued interest attributable to this
